DETAILED ACTION
Applicant's submission filed on 16 August 2022 has been entered.  Claims 1, 9, 10, 13, 14, 16, and 18 are currently amended; claim 4 is cancelled; claims 2, 3, 5-8, 11, 12, 15, 17, and 19 are previously presented; claims 20 and 21 have been added.  Claims 1-3 and 5-21 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2018/0240011 A1), hereafter referred Tan, in view of Garber et al. (US 2020/0210965 A1), hereafter referred Garber.

Regarding claim 1, Tan teaches an apparatus (Tan, Fig. 13, [0084]; central machine learning unit) comprising: 
a processor (Tan, Fig. 13, [0084]; one or more processors 1382) configured to:
receive a set of predictions from the at least one local server apparatus, the set of predictions generated by the local machine learning model using the transmitted set of public data samples (Tan, Fig. 4, [0053]-[0058]; the first computing device analyzes the primary data input with the local machine learning model to generate a predicted output.  Based on the analysis of the predicted output in view of the secondary data input the first computing device determines whether the prediction output data should be sent to the central site for use in training the central machine learning model); and
train a central machine learning model based on the received set of predictions (Tan, Fig. 4, [0053]-[0058]; the first computing device determines which data associated with the data-label pair should be sent to the central site for use in training the central machine learning model, where through data sampling techniques selective transmission of data that is most relevant to improve the central machine learning model is used.  The selection of the data being based on the received set of prediction).
While Tan teaches the set of public data samples to at least one local server apparatus including a local machine learning model trained using private data samples (Tan, Fig. 4, [0053]; the first computing device that has a local machine learning model receives primary and secondary inputs), Tan does not expressly teach the set of public data samples are transmitted from the central server apparatus to the local server apparatus.
However, Garber teaches the set of public data samples are transmitted from the central server apparatus to the local server apparatus (Garber, [0447]-[0448]; the processing device may transmit information to the remote server details about the at least one task that was scheduled).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tan to include the above recited limitations as taught by Garber in order to allow customization according to need (Garber, [0138]).

Regarding claim 10, Tan teaches a method, comprising:
receiving in the central server, a set of predictions from the at least one local server apparatus, the set of predictions generated by the local machine learning model using the transmitted set of public data samples (Tan, Fig. 4, [0053]-[0058]; the first computing device analyzes the primary data input with the local machine learning model to generate a predicted output.  Based on the analysis of the predicted output in view of the secondary data input the first computing device determines whether the prediction output data should be sent to the central site for use in training the central machine learning model); and
training a central machine learning model in the central server based on the received set of predictions (Tan, Fig. 4, [0053]-[0058]; the first computing device determines which data associated with the data-label pair should be sent to the central site for use in training the central machine learning model, where through data sampling techniques selective transmission of data that is most relevant to improve the central machine learning model is used.  The selection of the data being based on the received set of prediction).
While Tan teaches the set of public data samples to at least one local server apparatus including a local machine learning model trained using private data samples (Tan, Fig. 4, [0053]; the first computing device that has a local machine learning model receives primary and secondary inputs), Tan does not expressly teach the set of public data samples are transmitted from the central server.
However, Garber teaches the set of public data samples are transmitted from the central server (Garber, [0447]-[0448]; the processing device may transmit information to the remote server details about the at least one task that was scheduled).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tan to include the above recited limitations as taught by Garber in order to allow customization according to need (Garber, [0138]).

Regarding claim 19, Tan in view of Garber teaches a computer program product comprising a non-transitory computer readable media having stored thereon program instructions that when executed by a processor causes the processor to perform the method according to claim 10 (see claim 10 above).

Regarding claims 2 and 11, Tan in view of Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Further, Tan teaches wherein the processor is further configured to transmit at least a portion of the central model to the at least one local server apparatus (Tan, [0064]; once the central machine learning model has been trained, the parameters of the central machine learning module are sent to the local sites to refine and improve the local machine learning models).

Regarding claims 3 and 12, Tan in view of Garber teaches the apparatus according to claim 2 and the method according to claim 11 above.  Tan does not expressly teach wherein the processor is further configured to determine at least one task of interest at the at least one local server apparatus, identify a portion of the central model corresponding to at least one task of interest, and transmit the identified portion of the central model corresponding to the at least one task of interest to the at least one local server apparatus.
However, Garber teaches wherein the processor is further configured to determine at least one task of interest at the at least one local server apparatus, identify a portion of the central model corresponding to at least one task of interest, and transmit the identified portion of the central model corresponding to the at least one task of interest to the at least one local server apparatus (Garber, [0448]; the processing device may transmit to the remote server details about the at least one task that the native scheduling engine had scheduled in an unoptimized manner and transmit to the remote server at least one recommendation, including a suggestion to reassign the task in a more optimized way).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tan to include the above recited limitations as taught by Garber in order to allow customization according to need (Garber, [0138]).

Regarding claims 9 and 13, Tan in view of Garber teaches the apparatus according to the apparatus according to claim 1 and the method according to claim 10 above.  Further, Tan teaches wherein the private data samples of the at least one local server apparatus are not transmitted to the central server (Tan, [0058]; the model merging techniques solve the distributed learning problem without transmitting any training data from the local sites to the central site, instead only copies of the local machine learning models (estimated model parameters such as weights, biases, etc) are sent from the local sites to the central site).

Regarding claims 5 and 14, Tan in view of Garber teaches the apparatus according to claim 1 and the method according to claim 13 above.  Further, Tan teaches wherein the set of public data samples is specific to a task of interest at the at least one local server apparatus (Tan, Fig. 4, [0050]-[0053]; the primary and secondary data inputs are used to train the two-factor authorization system for the person recognition).

Regarding claims 6 and 15, Tan in view of Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Tan does not expressly teach wherein the apparatus comprises a training/inference server.
However, Garber teaches wherein the apparatus comprises a training/inference server (Garber, [0472]; task selection module may include AI software instructions that enable a processing device to perform at least one of learning of information, inference of information, and perception of information).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tan to include the above recited limitations as taught by Garber in order to allow customization according to need (Garber, [0138]).

Regarding claims 7 and 16, Tan in view of Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Tan does not expressly teach wherein the transmitted set of data samples corresponds to a task of interest at the at least one local server apparatus.
However, Garber teaches wherein the transmitted set of data samples corresponds to a task of interest at the at least one local server apparatus (Garber, [0472]; Task selection module receives the data identifying the plurality of optional tasks and select at least one of the plurality of tasks for assignment).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tan to include the above recited limitations as taught by Garber in order to allow customization according to need (Garber, [0138]).

Regarding claims 8 and 17, Tan in view of Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Tan does not expressly teach wherein the processor is further configured to form an ensemble dataset corresponding to at least one task of interest from the received set of predictions.
However, Garber teaches wherein the processor is further configured to form an ensemble dataset corresponding to at least one task of interest from the received set of predictions (Garber, [0472]; a large amount of information (big data) such as historical assignment database).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tan to include the above recited limitations as taught by Garber in order to allow customization according to need (Garber, [0138]).

Regarding claims 18 and 20, Tan in view of Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Further, Tan teaches the at least one local server apparatus is configured to generate the set of predictions using the local machine learning model which takes the public data samples as an input (Tan, Fig. 4, [0053]-[0058]; the first computing device analyzes the primary data input with the local machine learning model to generate a predicted output.  Based on the analysis of the predicted output in view of the secondary data input the first computing device determines whether the prediction output data should be sent to the central site for use in training the central machine learning model).

Regarding claim 21, Tan in view of Garber teaches the apparatus according to claim 20 above.  Further, Tan teaches wherein once the central server updates the central machine learning model, the update of the central machine learning model is transmitted back to the at least one local server apparatus, wherein the local machine learning model updates the set of predictions based on the update from the central learning model (Tan, [0064]; once the central machine learning model has been trained, the parameters of the central machine learning module are sent to the local sites to refine and improve the local machine learning models).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416